Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a device for displaying dynamic illumination scenarios”, “projection device”, “controller”, “paneling element”, “plurality of projection devices”, “input device”, and “plurality of scenarios” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to disclose: 
“the projection surface has at least one first subsection, which is associated with at least one of the functional elements and which covers the at least one functional element toward the interior of the vehicle, so that the at least one functional element is not visible, the controller and the projection device are configured to project a first image, a first graphic, or a first animation according to an item of information associated with the at least one functional element on the at least one first subsection, the projection surface has at least one second subsection, which surrounds the at least one first subsection, the controller and the projection device are configured to project a second image, a second graphic, or a second animation according to at least one of an illumination scenario or items of information to be displayed on the at least one second subsection.”

The most relevant art discloses projecting virtual images that includes using virtual controls/buttons where the projectors are installed behind a screen. However, the noted allowable features are not disclosed. See for example: 
	Leary et al (Pub 20150042959) disclosing “Panorama Projection Unit with Housing for a Motor Vehicle. 
	STICKELS (Pub 20090021490) disclosing Display System.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/HUMAM SATTI/
Patent Examiner, Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422